DETAILED ACTION
This communication is responsive to the response filed 08/11/2022.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (U. S. Pat. App. No. – 2019/0047849).
	Regarding claim 1, PARK et al. disclose a MEMS microphone (101) comprising: a substrate (110) having a cavity (112); a diaphragm (120) disposed over the substrate and covering the cavity, the diaphragm spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor (122) extending from an end portion of the diaphragm to surround a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate (130) disposed over the diaphragm, the back plate being spaced apart from the diaphragm to define an air gap (AG) therebetween and defining a plurality of acoustic holes (132); an upper insulation layer (140) covering an upper surface of the back plate to hold the back plate; and a strut (Fig. 2) positioned directly on the anchor, the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm (Fig. 2) as claimed.
	Regarding claim 2, PARK et al. further disclose the MEMS microphone, wherein the anchor (122) has a ring shape to surround the cavity, and the strut has a ring shape to surround the diaphragm (Figs. 1-2).
	Regarding claim 3, PARK et al. further disclose the MEMS microphone, wherein the strut has a width smaller than that of the anchor to make the strut stably positioned on the anchor (Fig. 2).
	Regarding claim 5, PARK et al. further disclose the MEMS microphone, wherein the anchor (122) is formed integrally with the diaphragm (120).
	Regarding claim 6, PARK et al. disclose a MEMS microphone, comprising: a substrate (110) being divided into a vibration area, a supporting area surrounding the vibration area and a peripheral area surrounding the supporting area, the substrate having a cavity (112) formed in the vibration area; a diaphragm (120) disposed over the substrate to cover the cavity, the diaphragm being spaced apart from the substrate and being configured to sense an acoustic pressure to generate a displacement; an anchor (122) extending from an end portion of the diaphragm, positioned in the supporting area and surrounding a periphery of the diaphragm, the anchor being fixed to a lower surface of the substrate to support the diaphragm from the substrate; a back plate (130) disposed over the diaphragm and in the vibration area, the back plate being spaced apart from the diaphragm to define an air gap (AG) therebetween and having a plurality of acoustic holes; an upper insulation layer (140) covering the back plate to hold the back plate; and a strut positioned on the anchor and in the supporting area (Fig. 2), the strut being connected to the upper insulation layer and making contact with a lower surface of the anchor to support the upper insulation layer and to be spaced from the diaphragm (Fig. 2).
	Regarding claim 7, PARK et al. further disclose the MEMS microphone, wherein the anchor (122) has a ring shape to surround the cavity, and the strut has a ring shape to surround the diaphragm (Figs. 1-2).
	Regarding claim 8, PARK et al. further disclose the MEMS microphone, wherein the strut has a width smaller than that of the anchor to make the strut stably positioned on the anchor (Fig. 2).
	Regarding claim 10, PARK et al. further disclose the MEMS microphone, wherein the anchor is (122) formed integrally with the diaphragm (120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al. (U. S. Pat. App. No. – 2019/0047849) in view of Park et al. (U. S. Pat. App. No. – 2017/0359648).
Regarding claims 4 and 9, PARK et al. may not specially teach that the diaphragm includes a plurality of vent holes penetrating therethrough as claimed. Park et al disclose a very similar structured MEMS microphone comprising a diaphragm (120), wherein the diaphragm includes a plurality of vent holes (122) penetrating therethrough, the vent holes being arranged along a periphery of the diaphragm and being spaced apart from each other (Figs. 1-2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable venting holes for the diaphragm of the MEMS microphone taught by PARK et al., in order to desirably balance the pressure, and provide desirable protection to the microphone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651